DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 12/30/2020 on Mr. Stephen Cortiaus.
1.	(Currently amended) A device comprising:	a substrate comprising a plurality of first pads, [[and]] a plurality of second pads, and a plurality of third pads, the first pads being disposed in a first region of the substrate, the second pads being disposed in a second region of the substrate, the third pads being disposed in a third region of the substrate, the second region surrounding the first region such that the second region extends around a perimeter of the first region in a top-down view, the second region extending from the first region to edges of the substrate, the third region disposed at a corner of the substrate, the first pads and the second pads having a same first height, a first width of the first pads being greater than a second width of the second pads, the third pads having the first width;	a chip comprising a plurality of first bumps, [[and]] a plurality of second bumps, and a plurality of third bumps, the first bumps, [[and]] the second bumps, and the third bumps having a same third width;	a plurality of first connectors coupling the first bumps to the first pads; and	a plurality of second connectors coupling the second bumps to the second pads.
2.	(Cancelled)
1 further comprising:	a plurality of third connector coupling the third bumps to the third pads.
4.	(Previously presented) The device of claim 1, wherein the first connectors and the second connectors are solder connectors.
5.	(Currently amended) The device of claim 1, wherein a width of the first region is about 80% of a width of the substrate, and a length of the first region is about 80% of the length of the substrate.
6.	(Original) The device of claim 1, wherein a ratio of the first width to the third width is from about 0.75 to about 1.25, and wherein a ratio of the second width to the third width is about 0.5.
7.	(Original) The device of claim 1, wherein the first width is less than 100 micrometers.
8.	(Currently amended) A device comprising:	a chip comprising a first bump, a second bump, and a third bump, the first bump, the second bump, and the third bump each having a same first width;	a substrate comprising a first conductive feature, a second conductive feature, and a third conductive feature, the first conductive feature being disposed between the second conductive feature and the third conductive feature, the first conductive feature having a second width and a first height, the second conductive feature and the third conductive feature each having a third width and the first height;	a first connector coupling the first bump to the first conductive feature;	a second connector coupling the second bump to the second conductive feature; and	a third connector coupling the third bump to the third conductive feature,	wherein a ratio of the second width to the first width is greater than a ratio of the third width to the first width,wherein the first conductive feature is part of a plurality of first conductive features in a first region of the substrate, each of the first conductive features having the second width, a width of the first region being about 80% of a width of the substrate, a length of the first region being about 80% of the length of the substrate, and	wherein the second conductive feature and the third conductive feature are part of a plurality of second conductive features in a second region of the substrate, each of the second conductive features having the third width, the second region surrounding the first region such that the second region extends around a perimeter of the first region in a top-down view.
9.	(Previously presented) The device of claim 8, wherein the first conductive feature, the second conductive feature, and the third conductive feature are traces.
10.	(Previously presented) The device of claim 8, wherein the first conductive feature, the second conductive feature, and the third conductive feature are pads.
11.	(Previously presented) The device of claim 8, wherein the first connector, the second connector, and the third connector are solder connectors.
12.	(Previously presented) The device of claim 8, wherein the first conductive feature is disposed in a core area of the substrate.
13.	(Previously presented) The device of claim 8, wherein the first conductive feature is disposed in a corner area of the substrate.
14.	(Previously presented) The device of claim 8, wherein the second conductive feature and the third conductive feature are disposed in an edge area of the substrate.
15.	(Cancelled)

17.	(Original) The device of claim 8, wherein the first width is less than 100 micrometers.
18.	(Currently amended) A method comprising:	providing a substrate comprising a plurality of first pads, [[and]] a plurality of second pads, and a plurality of third pads, the first pads being disposed in a first region of the substrate, the second pads being disposed in a second region of the substrate, the third pads being disposed in a third region of the substrate, the second region surrounding the first region such that the second region extends around a perimeter of the first region in a top-down view, the second region extending from the first region to edges of the substrate, the third region disposed at a corner of the substrate, the first pads and the second pads having a same first height, a first width of the first pads being greater than a second width of the second pads, the third pads having the first width;	providing a chip comprising a plurality of first bumps, [[and]] a plurality of second bumps, and a plurality of third bumps, the first bumps, [[and]] the second bumps, and the third bumps having a same third width;	coupling the first bumps to the first pads with a plurality of first connectors; and	coupling the second bumps to the second pads with a plurality of second connectors.
19.	(Cancelled)
20.	(Currently amended) The method of claim [[19]] 18 further comprising:	coupling the third bumps to the third pads with a plurality of third connectors.
Claims 1,3-14,16-18,20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or 
Mclellan (8,344,505) discloses different size pads on a substrate.  However, Mclellan fails to teach all of the limitation as amended in claims 1,8,12.
Lai (9,430,605) discloses different size connectors on a substrate.  However, Lai fails to teach all of the limitation as amended in claims 1,8,12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813